DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 16/893411, attorney docket 67565-US-PA, filed 06/04/2020 is a division of 15892350, filed 02/08/2018, now U.S. Patent #10811425 claims foreign priority to JP2017-037089, filed 02/28/2017, and applicant is Winbond Electronics Corp. Claims 1- 4 are pending and are considered below. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Shen Bin Wu on 12/23/2021.

The application has been amended as follows: 
1.(currently amended) A method for manufacturing a NOR flash memory, comprising: 
forming a conductive region on a substrate; 
forming a buffer layer on the conductive region;
forming an opening reaching the conductive region in the buffer layer; 
forming a silicon layer or a polysilicon layer in a region containing the opening; 
removing a part of the silicon layer or the polysilicon layer, and forming a columnar portion in the opening containing silicon or polysilicon on the substrate; 
forming a charge accumulating portion 

forming an inter-layer insulation film on the substrate including the columnar portion and the control gate; and 
forming a contact hole in the inter-layer insulation film, and forming a bit line electrically connected to one end portion of the columnar portion. 
 
2. (currently amended) The method for manufacturing the NOR flash memory as claimed in claim 1, whereinthe step of removing a part of the silicon layer or the polysilicon layer comprises;[[,]] 
the step of forming the buffer layer comprises forming a first buffer layer, and forming a second buffer layer on the first buffer layer;[[,]]  
the method further comprises a step of selectively removing the second buffer layer after the silicon layer or the polysilicon layer is planarized.  

3. (original) The method for manufacturing the NOR flash memory as claimed in claim 1, further comprising: diffusing a dopant of the conductive region to the end portion of the columnar portion.  

4.  (original) The method for manufacturing the NOR flash memory as claimed in claim 1, further comprising: forming an insulation layer on the substrate, and forming a 

Allowable Subject Matter
Claim 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art does not teach or make obvious the NOR flash memory device of claim 1 which includes 
A buffer layer that separates a high dopant layer from the accumulation (data storage) layer, 
a charge accumulation (data storage) layer that covers a portion of the top surface of each columnar portion, and 
a diffusion region at the bottom of the columnar portion formed by diffusion from the high dopant region, in combination with the other limitations of claim 1.
Claims 2-4 depend from claim 1 and carry the same novel set of features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A BODNAR/           Examiner, Art Unit 2893